Citation Nr: 0204042	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  99-03 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE


Entitlement to service connection for a back disorder.



REPRESENTATION


Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that denied service connection for a back disorder.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no evidence of a nexus between back pain 
reported in service and the veteran's current back disorder.


CONCLUSION OF LAW

The veteran's back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  
The December 1998 statement of the case provided the veteran 
with information regarding the evidence necessary to support 
his claim.  In addition, correspondence dated in June 2001 
notified the veteran of the enactment of the VCAA and its 
underlying provisions.  Furthermore, VA has made attempts to 
obtain all pertinent medical evidence that has been 
identified in the record and afforded the veteran VA 
examinations.  Thus, the RO has met its duty under the VCAA 
to assist the veteran with respect to this claim, and there 
is no prejudice to him in deciding the claim at this time.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records show that a pre-induction examination 
was negative for complaints or findings of a back disorder.  
In November 1964 the veteran injured his back and continued 
to have back pain through March 1965.  The veteran underwent 
an orthopedic evaluation in March 1965 due to recurrent low 
back pain.  The clinical note indicated that the x-rays 
showed mild spondylitis.  However, X-ray reports of the 
lumbosacral spine dated in January and March 1965 showed that 
the bony structures appeared normal.  The diagnosis was low 
back strain.  The separation examination report was negative 
for complaints or findings of a back disorder.  The report of 
medical history noted swollen and painful joints.

Private medical records from Edward Davies, M.D., dated from 
June 1979 to November 1994 indicated the veteran was seen for 
complaints of lumbosacral pain.  In June 1979, the veteran 
gave a history of lumbosacral pain as a result of a 
occupational injury in 1962.  An August 1991 note from his 
physician excused the veteran from work for one week due to 
low back pain.  The veteran was examined in November 1994 and 
x-rays were taken of the lumbar spine.  The diagnosis was 
lumbosacral sprain/strain.

The veteran underwent a VA examination in December 1997.  The 
veteran indicated that he had worked in construction, but due 
to ongoing episodes of low back pain, he retired eight years 
earlier.  He complained of intermittent episodes of low back 
discomfort, which was localized to his low back, but did not 
radiate down either leg.  During episodes of pain, movement 
worsened it and laying down flat improved it.  X-rays of the 
lumbar spine revealed degenerative changes with bony lipping 
and narrowing at L5-S1.  The examiner opined that the 
relationship of the degenerative disc disease to the 
veteran's injuries in service was speculative.

In September 1999, the veteran submitted photocopied pages 
from an undated and unidentified treatise source that defined 
spondylosis (cervical, lumbar) as degenerative arthritis, 
osteoarthritis of the cervical or lumbar vertebra and related 
tissues.  It may cause pressure on nerve roots with 
subsequent pain or paresthesia in the extremities.  
Additional text describes spondylosis as fusion of the 
vertebrae with one another.  This process tends to occur in 
elderly people or those afflicted with certain types of 
arthritis of the spine.

A September 1999 statement from the veteran's wife indicated 
that the veteran injured his back in January 1965 while in 
service and that he continued to have back problems to the 
present time.  When the pain was extreme he "blacked out" 
or fainted.

The veteran underwent a VA examination in November 2000.  He 
complained of back pain, difficulty in waking, and an 
inability to do heavy lifting.  He was unable to do prolonged 
walking, sitting, or standing, and had difficulty with 
stairs.  The diagnosis was degenerative joint disease of the 
lumbosacral spine.  After review of the claims file, the 
examiner opined that the veteran's back pain was due to 
degenerative joint disease of the lumbosacral spine and that 
it was unlikely that the current back disorder was the result 
of back strain in service.

Analysis

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

In the present case, there is no medical evidence that links 
the veteran's current back disorder to service.  Although the 
veteran and his spouse have stated that the veteran has had 
back problems since his back was injured in service, there is 
no medical evidence to link the symptomatology to service.  
The only documented medical treatment the veteran received 
for his back began in June 1979.  At that time, the veteran 
was diagnosed as having lumbosacral strain/sprain, and 
nothing in these private medical records link the disorder to 
service.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Furthermore, although the veteran, at one time, gave a 
history of an occupational injury in 1962, medical records 
and medical opinions do not support a finding that a pre-
existing back disorder, if any, was aggravated in military 
service.

In support of his claim, the veteran submitted text from a 
treatise that defined spondylosis; however, this condition is 
different from the diagnosis in service, which was 
spondylitis.  Spondylitis, as defined by the treatise 
information provided by the veteran, was defined as 
inflammation of the vertebrae.

In addition, the veteran underwent two VA examinations.  Both 
examiners opined that it was unlikely and speculative that 
the veteran's current back disorder was the result of injury 
or back strain that occurred in service.

Based on these facts, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a back disorder.  The benefits-of-the doubt 
rule, therefore, is not applicable and the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990). 


ORDER

Service connection for a back disorder is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

